Order entered February 5, 2021.




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-01060-CV

             IN RE NATHANIEL CHARLES GIBSON, Relator

          Original Proceeding from the 15th Judicial District Court
                          Grayson County, Texas
                       Trial Court Cause No. 064346

                                      ORDER

      Based on the Court’s opinion of this date, we DENY relator’s December 2,

2020 petition for writ of mandamus.


                                           /s/   ROBBIE PARTIDA-KIPNESS
                                                 JUSTICE